—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered November 5, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The court’s Sandoval ruling was a provident exercise of discretion (see, People v Sandoval, 34 NY2d 371).
The defendant’s contention that the undercover officer’s confirmatory viewing constituted an improper identification procedure is unpreserved for appellate review (see, CPL 470.05) and, in any event, is without merit (see, People v Wharton, 74 NY2d 921; People v Hendricks, 159 AD2d 396).
The defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, Luciano and Smith, JJ., concur.